In speaking at this time of great mourning which has stricken one of the Members of the Organization, namely Egypt, I should like must of all to offer to the Government and people of Egypt the sincere and profound condolences of the Government and the people of Togo. My condolences are addressed likewise to the whole of the bereaved family of the great President Anwar El Sadat, a leading figure in the fight for peace and justice In Egypt, in the Middle Bast, and throughout the world. In his permanent quest for peace, President El Sadat carried out an act of political courage, thereby giving rise to great hope among men of good will. May the work of peace thus started be continued and concluded for the happiness of the worthy people of Egypt-
95.. The modern world in which, we live is one of complementarities No nation can live sufficient unto itself. All the countries of the world must lend a hand and help each other. But that mutual aid results from the freely expressed will of each people to join its efforts with those of the others in order to bring about the necessary means for the solution of major problems that confront the whole of the international community.
96. Indeed, in this last quarter of the twentieth century the world continues to live under the threat of scourges that modern science, in despite of its prestigious progress, has not been able to stop completely. Today hunger, malnutrition. illiteracy and disease still afflict more than half of mankind, while a tiny proportion of the globe's population lives in opulence.
97.	There is the impression that certain nations, placing their bets on their apparent power believe that complementarity means the subjugation of the poorest to the .richest of our planet. Then, in order to intimidate, they have recourse to arrogance and the demonstration of their strength; next, they violate the independence of other States flow the freedoms of the weakest nations, attack peoples an< read upon the Integrity of sovereign countries. Independence and freedom must be the major preoccupation of this last quarter of the twentieth century: independence, so as to guarantee respect for the traditional civilizations of each people, making it possible for it to contribute within the limits of its means to universal civilization; freedom, so that the peoples of the world in mutual respect of their differences might decide, without any constraints, on the forms of association essential to the complementarity of both the material and human resources of the planet, the noble objective being to ensure to each the full enjoyment of the goods produced by the universal toil of all men.
98.	This yearning for independence and freedom is one of the first expressions of human rights, a right of which all peoples are quite appropriately jealous. Thus the ancient traditions of independence and freedom of the peoples of Asia Minor, Including Iraq, have been the admiration of all men, throughout all ideologies and all centuries. Mr. Kittani belongs to those traditions, and his election to preside over the work of the thirty-sixth session of the General Assembly augurs well. That is why I am pleased to congratulate him, and I am sure that under his presidency our work will be conducted in justice, the guarantee of independence and freedom.
99.	I should also like to thank his predecessor, Mr. von Wechmar of the Federal Republic of Germany, and to congratulate him on the masterly way in which he conducted the work of the previous, session.
100.	I should like also to take this opportunity to thank, on behalf of the Government of Tbgo, the Secretary-General of the Organization for the tireless efforts that he has constantly been making in the service of peace and concord throughout the world.
101.	Finally, to guarantee the independence and freedom so dear to us, the United Nations family can grow in strength only by expanding. That is why we hall the admission of Vanuatu as.the one hundred fifty-fifth Member of the United Nations and, on behalf of the Government of Togo, address our hearty congratulations to the leaders of that country and wish them complete success in their task of building their country.
102.	We also congratulate Belize on its admission as the one hundred fifty-sixth Member of the Organization.
103.	This year again, in spite of the hopes born of political changes in a large number of countries by the expression of the will of the peoples concerned, the Independence and freedom of peoples are once again sorely tested. Certain countries, because they are endowed by nature and history with more or less abundant resources, take upon themselves the right to dictate their economic conditions to the whole of mankind and thereby bring
about an Imbalance among nations which is prejudicial to the harmony and stability of the rest of the world. Accordingly, the political and economic independence of certain young States is seriously imperiled as a result of the unilateral decisions taken by certain other States.
1Q4. At its present session the General Assembly must, if the United Nations wishes genuinely to achieve the noble objectives that it has set for itself, deal seriously with those grave infringements on the independence and freedom of peoples and citizens. At the very hour when our work is in progress such violations of independence and freedom are still common currency, whether in respect of international economic relations or the policy of relations among States.
105- In terms of international economic relations, the situation has never been more serious. From year to year the poorest countries continue to become even poorer, and their external debt has attained unbearable proportions, given their low level of development. Indeed, the newly independent countries, in trying to raise the level of living of their peoples, set up schools and educate their citizens, develop public health and provide the communication infrastructures which are essential for every human community of our time, can rely only on their own natural resources. Any assistance from the international community, in one form or another, is in the last analysis always seen in terms of loans against the resources of the country concerned. Those resources are generally made up of raw materials the prices of which vary depending on the whims of the developed countries. Since the oil crisis of 1973, the prices for those raw materials have been constantly falling, while at the same time the prices for manufactured goods purchased from the rich countries have been rising constantly.
106.	The height of irony is that the interest rates on loans granted by industrialized countries for the development projects of developing countries are shamelessly approaching usurious rates. These combined factors the fall in the prices of raw materials, the swift rise in the prices of imported products from developed countries and the exorbitant increases in interest rates by industrialized countries are upsetting the balance of the countries of the third world, sabotaging their stability and, in the last analysis, making peace precarious. As a result, the inequality in international economic relations, established and maintained essentially by the rich countries, is imperiling the already fragile independence of underdeveloped countries and whittling away their freedom of action. Thus, the independence acquired at the cost of great sacrifices is the object of the covetousness of the great Powers.
107.	Freedom, cherished in the rich countries, is denied by those same countries to the poorest on this planet. While the rich countries are establishing within themselves all the conditions for stability and peace in the shadow of which they continue their peaceful development, they provoke because of their rivalries, conflicts in the third world in order to nip in 'lie bud the development efforts of the young nations and to continue to keep them in a state of dependence. Numerous actions of interference and destabilization make it possible for them to get rid of their weapons arsenals, which, if not disposed of, would in the long run become dangerous to themselves.
108.	By supporting apartheid in a covert way, In spite of verbal condemnations, certain great Powers ore helping to deprive the peoples of southern Africa of independence and freedom and are thus perpetuating their subjugation. By condoning through silence South Africa's repeated acts of aggression against Angola, certain great Powers are i giving proof of their intention to call into question the independence of the young States and thus to jeopardize their right to freedom.
109.	In the sphere of international political relations, independence and freedom enjoy no greater guarantees than they do in international economic relations. The international situation at present is less stable than ever, is strained in many parts of the world and is everywhere loaded with conflict. The super-Powers, by competing to divide the world into zones of influence, are like arsonists .who are the first to play the part of firemen as soon as they have finally succeeded in kindling the flames of war and conflict between States. Then they offer to the rest of the world interminable conferences on disarmament together with other idle chatter, while the whole world knows that all that the underdeveloped countries can disT arm themselves of is their poverty.
110.	From whatever angle one approaches international problems, one always and invariably is led, to the same observation: the military arsenal of the rich countries is too important for them not to want to use it to disturb the peace in the world and thereby guarantee the satisfaction of their selfish interests.
111.	Look at what is happening in the Middle East. The Government of Togo has always upheld Israel's right to a homeland. But the Government of my country upholds this same right for others in other words, for the Palestinians, under the leadership of their sole legitimate representative, the PLO. However, for more than 30 years the fires of the Middle East have remained lit. The quantity of . arms stockpiled in the region does not augur well for anything. Most countries of the region, if not all of them, have no arms factories. Their arms always come from the same sources. The most sophisticated weapons go to the first bidder. In the meantime, the rich countries grow richer while the underdeveloped countries each day grow more dependent on the rich, as they are obliged to order new weapons. And at the same time the afflicted Palestinian people remain it) a state of the most cruel displacement
112.	Look at what is happening in southern Africa. The most elementary rights of a whole people are being trampled underfoot, but the most extensive campaigns for human rights led by the majority of the rich countries are not being directed against apartheid. On the contrary, more than extenuating circumstances are found in the case of Pretoria, as a policy of so-called persuasion is advocated to bring about domestic change. If only one millionth of what is taking place in South Africa took place in an underdeveloped country, it would already be the object of a plan carefully orchestrated and implemented to upset the regime in place.
113.	Pretoria attacks Angola, destroys its economy, kills its innocent citizens by the hundreds, and what do you think happened? In a discordant chorus some crocodile tears were shed, but there was also a veto which prevented the proclaiming to the world of the unanimous condemnation of this flagrant violation of the right of the Angolan people to independence, freedom and sovereignty. - All the organizations which normally shout about human rights and amnesty keep' ^ complacent silence.
114.	This is the place to recall that the American people and the African peoples are bound by ties which , have their roots in a centuries-old history. But there arc situations which Africa as a whole does not understand. We dare hope that the present Administration and the great American people will join forces and associate themselves with the inevitable process of the independence of Namibia, as advocated in Security Council resolution 435 (1978). In so doing, the great America of President Reagan would strengthen the friendship between the United States and the whole of Africa, as the United Kingdom succeeded in doing under Margaret Thatcher's party at the time of Zimbabwe's accession to independence.
115.	The underdeveloped countries, which are today euphemistically called the "least-developed countries", are precisely the poorest on earth, the countries whose peace and stability are increasingly threatened. Their independence itself is being put to a severe test. Confronted, by serious attempts at destabilization, they are frequently the object of genuine external acts of aggression designed to accentuate the gravity of the difficulties which they have to face. At the same time, in the rich countries are to be found recruiters of mercenaries who go out and gather hordes of armed, paid killers, sow desolation and deprive the citizens of the fruits of independence and freedom which have been so dearly acquired.
116.	Are we to believe that the good souls who shed tears over human rights are going to condemn the recruitment of mercenaries and then profit by the criminal behavior of these mercenaries by casting anathema on these killers who come from the same society as they themselves come from? Not at all. Arrest mercenaries and their licensed recruiters and try them with all possible guarantees for their defense: you will be submerged with letters, declarations, articles in newspapers and other mendacious propaganda publications of associations for the rights of I don't know what people.
117.	Through violence and crime, certain desperadoes have sought to jeopardize Egypt's independence by the cowardly assassination of Resident Anwar El Sadat, a great African leader of world stature whose constant, struggle .for peace justly earned him the Nobel Peace Prize a year ago, The whole world will remember the exceptional qualities of this great statesman, whose memory we hail and whose brutal death we greatly regret,. ,
118.	The violence institutionalized in a political system and used by some to govern the relations between States represents a great danger for peace. The occupation of Afghanistan and Kampuchea are part of this danger.
119.	In this connection, we wish to recall Togo's constant position. We believe that peoples must have the freedom to express their political choice without any foreign Interference. The occupation of a country by force goes against the Charter of the United Nations. We appeal to all the States seemed to apply without delay the resolutions of the thirty-fifth session of the General Assembly and of the recent International Conference on Kampuchea.
120.	In South Korea the persistence of a situation the precarious nature :of which escapes no one is preventing She independent and peaceful reunification of Korea. And yet all the great nations of the modem world know what the fruits of national unity are, because throughout their history they themselves have had to fight to achieve their own unity.
121.	For Togo, the fait accompli has never created any rights. Interference in the internal affairs of States and the
' military occupation of countries by other countries disturb the peace and endanger the independence and freedom of the countries concerned.
122.	With regard to the majority of the great problems of today, Togo shares the concern of other nations. The independence and freedom which we have wrested at the price of great sacrifices must be given to other peoples which continue to suffer.
123.	As regards South Africa, as was recently stated by the President of the Togolese Republic, General of the Army Gnassingbe Eyadema. Togo cannot accommodate itself to the situation of injustice and oppression which prevails at present in this region, where a regime unworthy of man and of cur time and contrary to all mortality is maintaining itself at a cost of unheard-of violence against people whose only wrong is the color of their skin."
124.	As far as Namibia is concerned, the Founding President of the Rassemblement du peuplc togolaise and Resident of the Togolese Republic expressed Togo's position;  "In the case of Namibia, whose achievement of independence Is inevitable, Ibgo, like the rest of the African countries, wishes this accession to independence to take place in peace, so necessary for all peoples, and with respect for the integrity of its territory."
Aggressive acts will not prevent Namibia's, accession to independence under the leadership of SWAPO, its sole authentic representative.
125.	The eyes of the whole world have turned with hope towards Western Sahara, where the Moroccan authorities have finally aligned themselves with the sacred principle of the self-determination of peoples, without which independence and freedom have no meaning. However, all the parties concerned, including the Sahraoui Arab Democratic Republic, must be associated in all phases of this peace process, so as to guarantee the free expression of the principle of self-determination.
126.	Concerning the problem of Chad, my country's position and the initiatives which it has taken arc well known. Togo has spared no efforts within the QAU and in connection with many missions of conciliation to bring the contending parties to the negotiating table in order to find lasting solutions to the internal conflict imposed on the fraternal people of Chad, which has suffered far too much from a fratricidal war. That war has ruined the economy of the country and, in the last analysis, has profited only imperialism and its weapons dealers.
127.	Regarding Mayotte, Togo once again appeals to the French and Comorian authorities to engage in dialog so that a definitive solution might be found for the reinstatement of the Comorian island of Mayotte as part of the Islamic Federal Republic of the Comoros.
128.	In safeguard independence and freedom, the nations must work together for peace. As- President Eyaddma has quite, appropriately stated:
"The people of Togo ardently wishes peace and progress for itself and for all the nations. That peace must be real and must contribute to the effective emancipation of our different nations. That is why, faced with the disarray in our world which threatens the international equilibrium, Togo has always advocated recourse to fraternal dialog and permanent consultation in "seeking in peace just solutions for the tragic conflicts . shaking our world, which every day result in the loss of human life."
It is in order to avoid such pointless loss of life and to consolidate the independence and freedom of States that nations large and small must join their efforts so that they may complement each other.
129.	In western Africa such efforts have today made it possible to lay the foundation for the Economic Community of Western African States [ECOWAS], That organization is comprised of 16 States that have decided to regroup in order to create a market of nearly 160 million consumers, thereby offering the greatest possible chances of guaranteeing the political- independence and freedom they have attained since the 1960s. As was staled recently by President Eyaddma:
"Thus for the past 15 years the people of Togo, reconciled with itself, has been devoting its energies and - its creativity to its development. It is that regained serenity that today makes it possible for our country to participate actively with 15 other States in the restructuring and definition of the goals of our common enterprise aimed at economic integration, ECOWAS. That Community is progressively developing its action in the interest of its populations, which are thus mobilized around consistent goals and invites to embark unreservedly upon a new life in a spirit of solidarity and progress."
130.	In a world in which selfishness reigns, the independence and freedom of nations cannot be guaranteed unless they understand the urgent need for complementarity and join together to put an end to injustice and to provide the .conditions necessary for peace throughout the world.
131.	Without peace and stability the independence of States is but a vague expression. Without economic independence freedom is an illusion, for, as President Eyaddma has said, "In a world in disarray that is profoundly gripped by doubt, our action must be directed towards settling the essential problems confronting our various societies: famine, disease and ignorance".
132.	That is the mission which the President of the Togolese Republic deeply believes should be undertaken by men of good will if they really wish to defend the independence of nations and to safeguard the freedom of peoples.
133.	It is the sacred mission of the Organization to put into operation every tiling that can peacefully guarantee the independence and freedom of nations. May the General Assembly at its thirty-sixth session establish the.necessary landmarks for this historic struggle.
